Citation Nr: 9917828	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-33 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  The propriety of the initial 30 percent rating for the 
veteran's service-connected pes planus.  

3.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to July 
1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating action by the 
RO which granted service connection for bilateral foot 
problems and assigned a 30 percent evaluation, effective July 
17, 1993.  Service connection was also granted for 
dermatophytosis of the feet, and a noncompensable rating was 
assigned.  This case was remanded by the Board in April 1997.  

In a rating action of November 1997, the RO denied service 
connection for schizophrenia.  In a rating decision of 
January 1998, the RO increased the evaluation for the 
veteran's service-connected low back disorder to 10 percent, 
effective August 14, 1997.  The veteran perfected timely 
appeals of both issues.

In July 1998, the veteran requested a hearing before a member 
of the Board in Washington, D.C.  The requested hearing was 
scheduled for December 2, 1998; however, the veteran failed 
to appear for this hearing.


FINDINGS OF FACT

1.  The veteran's claim of service connection for 
schizophrenia is not plausible.  

2.  The veteran's pes planus results in painful calluses, 
bone spurs and plantar warts, spasm of the tendo Achilles and 
pronation of the feet which are not alleviated by orthopedic 
shoes or inserts and are productive of pronounced disability.  

3.  The veteran's pes planus has been productive of 
pronounced disability during the entire period of this 
appeal.

4.  The veteran's service-connected low back disability 
results in moderate limitation of motion of the lumbar spine.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for 
schizophrenia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The criteria for a 50 percent rating for pes planus have 
been met for the entire period of this appeal.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71(a), Diagnostic 
Code 5276(a) (1998). 

3.  The criteria for a 20 percent evaluation for low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 
C.F.R. § 4.71(a), Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the veteran's September 1989 examination prior to service 
enlistment, he was evaluated as psychiatrically normal.  
Review of the service medical records reveals no complaints, 
findings or diagnoses indicative of any psychiatric 
disability.  At the veteran's examination prior to service 
separation, he was evaluated as psychiatrically normal.  

At a VA medical examination in September 1993, the veteran 
was noted to be psychiatrically normal.  During the 
examination, the veteran was reported to have given a six-
month history of back pain.  The veteran also gave a history 
of surgery for plantar warts on the right foot in March 1993, 
during service.  The surgery reportedly involved procedures 
on the right great toe and the fourth toe.  He said that his 
feet continued to be very painful.  Evaluation revealed an 
approximately four centimeter in diameter scar on the plantar 
surface of the right heel that was described as tender.  
There was keratosis or a tender corn on the outside of the 
interphalangeal joint of the right great toe.  There was a 
one-centimeter tender plantar wart on the distal 
interphalangeal joint of the fifth digit and a one-centimeter 
tender plantar wart at the proximal phalanx of the first 
digit.  The veteran could walk on his toes but could not bear 
weight on his right heel.  There was slight pes planus in the 
longitudinal arch and dropping of the transverse arch in both 
feet.  Slight inversion of the heels was also reported.  The 
diagnoses included plantar warts, both feet; callosities of 
the toes of the left feet; bilateral pes planus; a history of 
plantar fasciitis associated with flat feet, and mild chronic 
low back pain.  

VA clinical records reflect outpatient treatment in 1994 for 
painful feet.  In April 1994, it was noted that the veteran 
had pes planus with pronation, as well as a bone spur of the 
right hallux and a calcaneal bone spur.  

At a VA orthopedic examination in March 1995, it was noted 
that the veteran had severe bilateral pes planus.  It was 
noted that subtalar motion was significantly decreased 
bilaterally.  There were multiple calluses and warts located 
on the medial and plantar surfaces and on the plantar surface 
of the heels.  These calluses and warts were large and 
extremely painful to touch.  The veteran had significant 
clawing of the lateral four toes with significant shortening 
of the first metatarsal.  The examination was reported to 
have caused a great deal of foot pain.  The diagnosis was 
that of bilateral pes planus with subtalar motion 
restriction, severe, with associated plantar fasciitis and 
multiple calluses and plantar warts.  

VA clinical records reflect treatment in 1995 and 1996 for 
foot pain.  It was reported that orthotics were not effective 
in decreasing the symptoms.  

Private clinical records reflect outpatient treatment in 1996 
for disorders which included low back pain and bilateral foot 
pain.  In March 1996, severe pain and swelling were noted in 
the veteran's feet.  It was also reported that he wore 
sandal-type footwear and that any other type of shoe hurt his 
feet.  It was noted that the veteran had a very low 
functional level with significant spasm in the feet.  A full 
evaluation of the feet was impossible due to 
hypersensitivity.  The veteran also complained of low back 
pain and it was noted that he was very sensitive in the right 
low back.  A TENS unit was provided.  

VA clinical records reflect treatment in October 1996 for 
psychiatric symptoms.  At an evaluation in early October, it 
was reported that the veteran gave a lifelong history of 
unusual sensory and perceptual experiences.  Paranoid 
ideation was reported.  During psychological testing in late 
October 1996, the veteran denied any recent physical or 
emotional symptoms of psychological distress.  He also 
reported that, during childhood, he frequently heard the 
devil call his name and was afraid to look lest the devil 
steal his soul.  He said that, during his military service, 
he sensed the presence of an entity, called "half dead," 
whom he would command to do things.  He said he regularly 
summoned this entity until three years ago.  He gave a 
history of heavy drinking during service.  He also said that 
his visual experiences continued after his discharge from 
service.  After completion of psychological testing, it was 
reported that a diagnosis of paranoid schizophrenia should be 
considered.  In November 1996, the veteran was treated as an 
outpatient for psychiatric symptoms.  An impression was 
reported of psychosis, not otherwise specified.  

In April 1997, the veteran was hospitalized at a private 
facility for the treatment of psychiatric symptomatology.  It 
was reported that there had been no previous hospitalizations 
for psychiatric symptoms.  At the time of discharge, the 
diagnosis was paranoid schizophrenia with acute exacerbation.  

At a VA podiatry examination in August 1997, it was noted 
that, prior to the evaluation, the veteran was observed 
walking in the hall as though he were stepping on nails with 
his bare feet.  It appeared that he had considerable trouble 
just walking because of his feet.  Examination of the 
veteran's right foot revealed a scar on the medial aspect of 
the great toe that measured one and a quarter inches in 
length.  There was a very tender callus that had recurred 
following surgery that measured 3/4 inch by 1/2 inch.  There 
also was a very tender callus on the right fifth toe that 
measured 3/8 inch by 3/8 inch.  There were nontender scars 
between the third and fourth toes dorsally and on the plantar 
surface of the foot.  There was a lesion two inches from the 
tip of the little toe and 1/2 inch from the lateral margin of 
the foot which was extremely tender to pressure.  The entire 
plantar surface of the foot was also extremely tender to 
pressure, especially in the arch area.  There was an 
irregular hyperpigmented lesion on the plantar surface of the 
anterior heel which measured 11/2 inches by 3/4 inch.  Pes 
planus was present in the right foot.  Examination of the 
left foot revealed a 3/4 inch by 3/8 inch callus on the 
medial aspect of the interphalangeal joint of the left great 
toe that was almost non-tender.  A 3/4 inch by 5/8 inch 
tender callus was noted on the lateral aspect of the fifth 
toe.  A 3/4 inch by 5/8 inch tender callus was noted on the 
proximal phalanx of the plantar surface of the great toe.  
There was tenderness over the entire plantar surface of the 
left foot and pes planus was also noted.  It was reported 
that the veteran could not stand on his toes and heels 
because of pain.  Function was described as very poor but 
appearance was said to be normal except for the above 
described scars and calluses.  No deformity was noted, but 
the veteran's gait was very slow and careful.  The diagnoses 
were bilateral pes planus, bilateral plantar fasciitis, post-
operative calluses on right foot with recurrence, and 
multiple tender calluses on the left foot.  

At an August 1997 VA examination of the spine, the veteran 
complained of low back pain since 1991.  Evaluation revealed 
tenderness in the paravertebral area from D1 through D4, 
bilaterally.  There was also bilateral paravertebral 
tenderness from D10 to L5.  The veteran had backward flexion 
to 20 degrees.  There was 30 degrees of lateral flexion and 
forward flexion was limited to 60 degrees.  There were no 
postural abnormalities, fixed deformity, or neurological 
abnormality.  Muscular development was normal to slightly 
increased.  Pain on motion was noted.  The examiner commented 
that further examination findings based on DeLuca v. Brown, 6 
Vet. App. 321 (1993), would be speculative.  An X-ray of the 
lumbar spine showed slight levoscoliosis.  There was no 
evidence of fractures, degenerative joint disease, or 
degenerative disc disease.  The diagnosis was that of low 
back pain probably due to strain.  

I.  Service connection for schizophrenia

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has further defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). 

The Court has held that evidentiary assertions on or 
accompanying a claim for VA benefits must be accepted as true 
for the purpose of determining that the claim is well-
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492; Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).

A well-grounded claim of entitlement to service connection 
requires competent evidence of the following:  (i) current 
disability (through medical evidence); (ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence); and (iii) a nexus between the in-service 
injury or disease and the current disability (through medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  However, continuity of symptomatology is 
required where a condition noted during service is not shown 
to be chronic.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection for a psychosis may be 
granted if the evidence demonstrates its existence to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The evidence shows that the veteran currently has a psychosis 
which has been diagnosed as paranoid schizophrenia.  
Moreover, the veteran is also competent to discuss the nature 
of his psychiatric symptoms before and during service.  There 
is, however, no competent evidence of record in this case 
which shows that the veteran's current psychosis developed 
during his period of service or manifested within the first 
year after his discharge from service.  The first medical 
evidence of psychiatric disability was not until 1996, more 
than three years after service.  

The facts of this case are similar to those in Clyburn v. 
West, 12 Vet. App. 296 (1999).  In Clyburn, the veteran 
alleged an injury in service and continuous symptoms since 
service.  The Court noted that the Caluza elements may also 
be satisfied under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
The Court pointed out, however, that even under 38 C.F.R. 
§ 3.303(b), medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology demonstrated if the condition is not one 
where a lay person's observations would be competent.  Thus, 
the Court concluded that, because the veteran was not 
competent to testify that the condition he was diagnosed as 
having was the same as any condition from which he suffered 
while in service and since separation, section 3.303(b) could 
not serve to assist him in the submission of a plausible 
claim.  

Thus, here, as in Clyburn, there is no medical evidence 
attributing the veteran's currently diagnosed psychiatric 
disability, first shown medically several years after 
service, to the symptomatology he alleges he had in service 
or since service.  As the third Caluza requirement has not 
been met, the Board finds that the veteran's claim of service 
connection for schizophrenia is not well-grounded, and the 
appeal must be denied.

II.  Initial rating for pes planus 

Initially, the Board notes that it finds that the issue of 
the propriety of the initial rating for pes planus is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) in 
that it is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
The Board also finds that all relevant facts pertaining to 
the issue have been developed and no further assistance to 
the veteran is required in order to satisfy the VA's duty to 
assist him in the development of the issue as mandated by 38 
U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The veteran's pes planus is specifically evaluated under the 
provisions of 38 U.S.C.A. § 4.71(a), Diagnostic Code 5276.  
Under the provisions of this diagnostic code, pronounced 
disability due to bilateral flat feet with marked pronation, 
extreme tenderness of the plantar surfaces, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation with symptoms unrelieved by orthopedic shoes or 
appliances is evaluated as 50 percent disabling.  A 
30 percent evaluation is assigned for bilateral flat feet 
with severe symptoms and objective evidence of marked 
deformity (pronation, abduction, etc) accentuated pain on 
manipulation and use, indications of pain on use, and 
characteristic callosities.  

A review of the VA examinations and treatment records shows 
that the veteran had a number of callosities on the plantar 
surface of his feet which caused great discomfort when 
walking and which were extremely tender to the touch.  In 
addition, it has been reported that the use of orthotic shoes 
did not relieve the veteran's discomfort.  The evidence also 
contains references to pronation and spasm of the feet.  The 
veteran's symptomatology is almost precisely the 
symptomatology required for a 50 percent rating.  Thus, the 
Board finds that the preponderance of the evidence supports a 
50 percent evaluation, the highest schedular evaluation for 
pes planus, for the veteran's service-connected pes planus.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected pes planus as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds, however, that a 50 percent 
rating is warranted for the veteran's service-connected pes 
planus for the entire period of his appeal.  

III.  Increased rating for low back disability

Initially, the Board notes that it finds that the issue of an 
increased rating for low back disability is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) in that it is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board also finds that all relevant facts 
pertaining to the issue have been developed and no further 
assistance to the veteran is required in order to satisfy the 
VA's duty to assist him in the development of the issue as 
mandated by 38 U.S.C.A. § 5107(a).

As noted above, disability ratings are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

The veteran's service-connected low back disability has been 
assigned a 10 percent evaluation under the provisions of 38 
C.F.R. § 4.71(a), Diagnostic Code 5295 for lumbosacral strain 
with characteristic pain on motion.  Under the provisions of 
this diagnostic code, a 20 percent evaluation is assignable 
for a lumbosacral strain with muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation is assignable for 
severe lumbosacral strain with listing of the entire spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

The veteran's low back disability may also be evaluated under 
the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 5292 
which assigns a 10 percent evaluation for slight limitation 
of lumbar spine motion, a 20 percent evaluation for moderate 
limitation of lumbar spine motion and a 40 percent evaluation 
for severe limitation of lumbar spine motion.  As the veteran 
does not have residuals of a fractured vertebra, ankylosis of 
the lumbar spine, or intervertebral disc disease, the 
provisions of 38 C.F.R. § 4.71(a), Diagnostic Codes 5285, 
5286, 5289, and 5293 are not for application in this case.  

At the August 1997 VA examination of the veteran's low back, 
there was no evidence of muscle spasms or limitation of 
lateral spine motion.  Thus, a 20 percent evaluation is not 
warranted for the veteran's low back disability pursuant to 
Diagnostic Code 5295.  

The veteran, however, was noted to have only 60 degrees of 
flexion of the lumbar spine, and it was also reported that 
the veteran had pain on motion of his low back.  The Board 
notes that the veteran's back muscular development was 
described as normal to slightly increased on the most recent 
VA examination, and there were no postural abnormalities, 
deformities or neurological abnormality were reported at that 
time.  Nonetheless, although there was no clinical 
documentation of functional loss due to pain or weakness, 
fatigability or incoordination of the lumbar spine, the Board 
finds that, given the veteran's complaints, the disability 
picture is consistent with moderate limitation of motion due 
to pain.  That is, when considering the provisions of 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint, the criteria 
for a 20 percent rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, have been met.  See DeLuca v Brown, 8 
Vet. App. 202 (1995).  


ORDER

As a well-grounded claim has not been submitted, service 
connection for paranoid schizophrenia is denied.  

An evaluation of 50 percent for bilateral pes planus is 
granted for the entire period of the veteran's appeal, 
subject to the law and regulations governing the payment of 
monetary benefits.

An evaluation of 20 percent for low back disability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 

